Title: To George Washington from Samuel Loudon, 30 July 1782
From: Loudon, Samuel
To: Washington, George


                  
                     Sir,
                     Fish Kill 30th July 1782.
                  
                  Mr Hazard, Post Master Genl wrote me lately of an error I had committed, in posting three of your Excellency’s Letters, directed for Gentlemen in New Jersey, in the Philadelphia Mail, and that on their return, they were taken with the Mail.  I’m exceedingly pained and sory for the oversight and the unfortunate consequence, of the Letters falling into the Enemy’s Hands.  I beg your Excellency’s pardon; as it is the first, and I promise, will be the last mistake of the like kind; as I mean to mannage my business on such manner, as not to be hurried by the Post-Riders in future; on which Account, I presume the mistake was made.  I am, with great deferrence and respect Your Excellency’s most Obt & most hble servt
                  
                     Saml Loudon
                  
               